Per Curiam.

The defendant now produces the record of the judgment to show that it supported the fieri facias. It is settled, that when a stranger sues the sheriff', the latter must produce the judgment as well as the writ, to justify his seizure. The defendant in this case did' not produce the judgment at the trial. But we are all-clearly of opinion that the plaintiff had no right of action, for the sale of the horse was evidently fraudulent. On the authority of the case of Masten v. Podger,* there - appears to be no use or justice in granting a new trial-when the plaintiff is not entitled to recover. For that' reason the rule is refused.'
Judgment for the defendant.

 5 Burrows, 2631.